United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2568
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                       Gabe Key

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: January 14, 2013
                              Filed: January 25, 2013
                                  [Unpublished]
                                  ____________

Before BYE, MELLOY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

       Gabe Key appeals a twenty-four month sentence imposed by the district court1
after Key violated the terms of his supervised release. Key claims the twenty-four


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
month sentence is substantively unreasonable. Key also appeals the district court's
imposition of an additional year of supervised release, contending the district court
lacked authority to impose an additional term of supervised release because the
twenty-four month sentence was the maximum authorized revocation sentence the
district court could have imposed. See United States v. Brings Plenty, 188 F.3d 1051,
1053 (8th Cir. 1999) (per curiam) ("Under § 3583(h), if the court revokes supervised
release and sentences the defendant to the maximum authorized prison term, it may
not impose an additional term of supervised release.").

       Reviewing the substantive reasonableness of Key's sentence for an abuse of
discretion, United States v. Growden, 663 F.3d 982, 984 (8th Cir. 2011) (per curiam),
we find no abuse of discretion. The sentence was within the advisory guidelines range
and therefore presumed reasonable on appeal. See, e.g., United States v. Petreikis,
551 F.3d 822, 824 (8th Cir. 2009). In addition, the record shows the district court
adequately considered the factors set forth at 18 U.S.C. § 3553(a) and sufficiently
explained its reasons for imposing a twenty-four month sentence. Specifically, the
district court noted the seriousness of the supervised release violation (selling crack
cocaine), and the fact that Key showed a pattern of noncompliance by committing
three violations of supervised release in a span of ten months.

      We also reject Key's reliance upon Brings Plenty to contend the district court
lacked authority to impose an additional year of supervised release. As we recently
noted in United States v. Zoran, 682 F.3d 1060 (8th Cir. 2012), § 3583(h) has been
amended since we decided Brings Plenty. The amended version of § 3583(h) governs
Key's sentence and did not prohibit the district court from imposing an additional year
of supervised release. Zoran, 682 F.3d at 1063.

      We affirm the judgment of the district court in all respects.
                      ______________________________



                                         -2-